        CASE 0:14-cr-00302-MJD-LIB Doc. 114 Filed 09/29/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

United States of America,

            Plaintiff/Respondent,
                                                  MEMORANDUM OPINION
                                                        AND ORDER
v.                                                Crim. No. 14-302 (MJD)

Mark Anthony Thompson,

           Defendant/Petitioner.
_______________________________________________________________________

     Deidre Aanstad, Assistant United States Attorney, Counsel for
Respondent.

      Sarah R. Weinman, Assistant Federal Defender, Counsel for Petitioner.
_______________________________________________________________________

      This matter is before the Court upon Petitioner’s motion to Vacate, Set

Aside, or Correct his Sentence pursuant to 28 U.S.C. ' 2255.   (Doc. No. 103)

I.    Background

      On May 4, 2015, Petitioner pleaded guilty to Counts 1 and 2 of the

Information which charged Voluntary Manslaughter in violation of 18 U.S.C. §§

1112, 1151 and 1152, and Discharging a Firearm during a Crime of Violence in

violation of 18 U.S.C. § 924(c)(1)(A)(iii). On December 1, 2015, Petitioner was


                                        1
        CASE 0:14-cr-00302-MJD-LIB Doc. 114 Filed 09/29/20 Page 2 of 8




sentenced to 190 months in prison as follows: 70 months on Count 1 and 120

months on Count 2 to be served consecutively, followed by three years

supervised release on both Counts to be served concurrently. Because Petitioner

did not file a direct appeal, judgment became final on December 15, 2015.

      Now before the Court is Petitioner’s motion to vacate his conviction and

sentence under Count 2 pursuant to 28 U.S.C. § 2255.

II.   Standard of Review

      Under 28 U.S.C. ' 2255, A[a] prisoner in custody under sentence . . . claiming

the right to be released upon the ground that the sentence was imposed in

violation of the Constitution or laws of the United States, or that the court was

without jurisdiction to impose such sentence . . . or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate, set

aside or correct the sentence.@ 28 U.S.C. ' 2255(a). Section 2255 is intended to

provide federal prisoners a remedy for jurisdictional or constitutional errors.

Sun Bear v. United States, 644 F.3d 700, 704 (8th Cir. 2011). It is not intended to

be a substitute for appeal or to relitigate matters decided on appeal. See Bousley

v. United States, 523 U.S. 614, 621 (1998); Davis v. United States, 417 U.S. 333, 346-



                                          2
        CASE 0:14-cr-00302-MJD-LIB Doc. 114 Filed 09/29/20 Page 3 of 8




47 (1974)).

       Relief under 28 U.S.C. ' 2255 is reserved for transgressions of
       constitutional rights and for a narrow range of injuries that could
       not have been raised on direct appeal and, if uncorrected, would
       result in a complete miscarriage of justice. A movant may not raise
       constitutional issues for the first time on collateral review without
       establishing both cause for the procedural default and actual
       prejudice resulting from the error.

United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996) (citations omitted).

III.   Analysis

       There is a one year period during which a motion may be filed under

Section 2255. 28 U.S.C. § 2255(f). This period begins to run from the latest of: 1)

the date on which the judgment of conviction becomes final; 2) the date on which

the impediment to making a motion created by government action in violation of

the Constitution or the laws of the United States is removed, if the movant was

prevented from making a motion by such governmental action; 3) the date on

which the right asserted was initially recognized by the Supreme Court and made

retroactively applicable to cases on collateral review; or 4) the date on which the

facts supporting the claims or claim presented could have been discovered

through the exercise of due diligence. Id.



                                          3
        CASE 0:14-cr-00302-MJD-LIB Doc. 114 Filed 09/29/20 Page 4 of 8




      Petitioner asserts his motion is timely under § 2255(f)(3), because the basis

for his motion is the Supreme Court’s decision in United States v. Davis, 139 S. Ct.

2319, 2336 (2019) and because his motion was filed within one year of the date

that decision was filed.

      In Davis, the Supreme Court held that the residual clause definition of

crime of violence, set forth in § 924(c)(3)(B), is unconstitutionally vague. 139 S.

Ct. at 2336.

      Section 924(c)(1)(A)(iii) provides:

      Except to the extent that a greater minimum sentence is otherwise
      provided by this subsection or by any other provision of law, any
      person who, during and in relation to any crime of violence or drug
      trafficking crime (including a crime of violence or drug trafficking
      crime that provides for an enhanced punishment if committed by
      the use of a deadly or dangerous weapon or device) for which the
      person may be prosecuted in a court of the United States, uses or
      carries a firearm, or who, in furtherance of any such crime, possesses
      a firearm, shall, in addition to the punishment provided for such
      crime of violence or drug trafficking crime—

                              *    * *
      (iii) if the firearm is discharged, be sentenced to a term of
      imprisonment of not less than 10 years.

      The statute then defines “crime of violence” as:




                                            4
        CASE 0:14-cr-00302-MJD-LIB Doc. 114 Filed 09/29/20 Page 5 of 8




      For purposes of this subsection the term “crime of violence” means
      an offense that is a felony and—

             (A) has as an element the use, attempted use, or threatened
             use of physical force against the person or property of
             another, or
             (B) that by its nature, involves a substantial risk that physical
             force against the person or property of another may be used in
             the course of committing the offense.

18 U.S.C. § 924(c)(3)(A). Subsection A is referred to as the “force clause” and

Subsection B is referred to as the “residual clause.”

      In this case, Petitioner admitted to committing voluntary manslaughter

when he killed L.A.B. “upon a sudden quarrel or heat of passion” in violation of

18 U.S.C. § 1112. Petitioner further admitted that he discharged a firearm during

and in relation to committing voluntary manslaughter in violation of 18 U.S.C. §

924(c)(1)(A)(iii). Petitioner argues that based on Davis, voluntary manslaughter

cannot serve as a qualifying offense under the residual clause, and that such

crime should not be considered a qualifying offense under the use of force clause.

      “Voluntary manslaughter occurs when a defendant acts upon a sudden

quarrel or heat of passion, and with a mental state constituting ‘a general intent to

kill, intent to do serious bodily injury, or with depraved heart recklessness.’”



                                          5
         CASE 0:14-cr-00302-MJD-LIB Doc. 114 Filed 09/29/20 Page 6 of 8




McCoy v. United States, 960 F.3d 487, 489 (8th Cir. 2020). Relying on Voisine v.

United States, 136 S. Ct. 2272 (2016) and United States v. Fogg, 836 F.3d 951, 954

(8th Cir. 2016), the Eighth Circuit held “that voluntary manslaughter qualifies as a

crime of violence under § 924(c)(3)(A).” Id. at 490.

       Petitioner acknowledges the holding in McCoy but notes that Judge Kelly

wrote in her concurring opinion that “whether a reckless mens rea is sufficient for

purposes of § 924(c)(3)(A) is a question deserving of a more thorough analysis

that we have thus far provided.” Id. at 491. Petitioner further asserts that the

Supreme Court has granted certiorari in Borden v. United States, No. 19-5410, 140

S.Ct. 1262 (2020) 1 to address the issue of whether the use of force clause in the

Armed Career Criminal Act encompasses crimes with a mens rea of mere

recklessness. Thus, Petitioner asserts he has filed this motion to preserve the

issue for further review.

       It is the government’s position that Petitioner cannot rely on Davis to assert

the claim that his § 924(c) conviction must be vacated, because at this time,




1
 At issue in Borden is whether reckless aggravated assault under Tennessee law should qualify
as a crime of violence under the force clause. This case is set for oral argument on November 3,
2020.

                                               6
        CASE 0:14-cr-00302-MJD-LIB Doc. 114 Filed 09/29/20 Page 7 of 8




controlling precedent provides that voluntary manslaughter is a crime of violence

under the use of force clause as set forth in McCoy. Because the rule in Davis is

not implicated in Petitioner’s conviction and sentence, § 2255(f)(3) is not triggered

and the current motion is untimely.

      Absent an intervening decision by the Supreme Court or the Eighth Circuit

sitting en banc, Young v. Hayes, 218 F.3d 850, 853 (8th Cir. 2000), McCoy is

controlling authority in the Eighth Circuit and voluntary manslaughter is a crime

of violence under the force clause as set forth in § 924(c)(3)(A).

      However, the Supreme Court is set to address the issue of whether the “use

of force” clause in the Armed Career Criminal Act encompasses crimes with a

mens rea of mere recklessness in Borden. Because that decision may impact the

merits of Petitioner’s motion, including whether the motion is timely, the Court

will stay this petition pending the Supreme Court’s decision in Borden.

      Accordingly,




                                          7
         CASE 0:14-cr-00302-MJD-LIB Doc. 114 Filed 09/29/20 Page 8 of 8




        IT IS HEREBY ORDERED that Petitioner’s Motion to Vacate his Sentence

pursuant to 28 U.S.C. § 2255 [Doc. No. 103] is STAYED pending the Supreme

Court’s decision in Borden v. United States, No. 19-5410, 140 S.Ct. 1262 (2020).




Date:    September 29, 2020           s/ Michael J. Davis
                                      Michael J. Davis
                                      United States District Court




                                         8
